Citation Nr: 0004601	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-05 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in pertinent part, 
granted service connection for post-traumatic stress disorder 
(PTSD) and assigned thereto a 30 percent disability 
evaluation, effective October 1996.

In July 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  Thereafter, in 
November 1998, the Board remanded this matter for additional 
examinations and medical opinions regarding the appellant's 
PTSD.

Following completion of the requested development, the RO 
issued a rating decision in October 1999 that granted an 
increased initial disability rating of 50 percent for the 
appellant's service-connected PTSD.  The Board now proceeds 
with its review of the appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service-connected PTSD is manifested by: 
good hygiene; normal thought processes; alert; cooperative; 
oriented; no delusions or hallucinatory elements; very 
depressed mood; intact sensorium; and subjective complaints 
of recurrent intrusive thoughts, nightmares, irritability, 
anger, social isolation and depression.  The veteran was also 
shown to have a Global Assessment of Functioning (GAF) score 
of 45, and a VA examiner in 1999 described the degree of his 
occupational impairment as "moderate."

3.  The medical evidence of record does not contain findings 
showing that the veteran has abnormal judgment or thinking, 
obsessional rituals which interfere with routine activities, 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, or inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an increased initial disability evaluation, 
in excess of 50 percent, for service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
 4.132, Diagnostic Code 9411 (1996), amended by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment 
of a disability rating following the award of service 
connection is part of the original claim, and the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . .."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the issue on appeal as the 
proper evaluation of service-connected PTSD, rather than as a 
disagreement with the original rating award.  However, the 
RO's statement of the case (SOC), dated March 1998, and 
supplemental SOC, dated November 1999, provided the appellant 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation.  Moreover, the appellant's 
pleadings indicate that he is aware that his appeal involves 
the initial disability evaluation assigned to his PTSD.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected PTSD.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

The veteran filed his claim in October 1996.  The criteria in 
the VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected PTSD 
were changed during the course of the veteran's appeal.  
Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), with 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996), codified at 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where regulations change during the course of an appeal, the 
Board must determine which set of regulations, the old or the 
new, is more favorable to the claimant and apply the one more 
favorable to the case.  VAOPGCPREC 11-97 at 1; Karnas, 1 Vet. 
App. at 312-13.  This determination depends on the facts of 
the particular case and, therefore, is made on a case-by-case 
basis.  VAOPGCPREC 11-97 at 2.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  Under the old criteria, in effect prior 
to November 7, 1996, a 50 percent rating is assigned where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
disability rating is warranted for severe impairment in the 
ability to establish and maintain effective or favorable 
relationships with people and psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  The highest 
rating, a 100 percent schedular evaluation, is warranted when 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
psychoneurotic symptoms exist which are totally 
incapacitating, bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior; the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, a 50 percent evaluation is assigned 
where there occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
higher rating, a 70 percent disability rating may be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  The highest rating, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999). 

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Marine Corps from September 
1966 to August 1968, including service in the Republic of 
Vietnam.  The report also noted, in pertinent part, that the 
veteran was awarded the Purple Heart Medal.  The veteran's 
pre-induction examination, dated May 1966, noted essentially 
normal findings throughout.  An inservice treatment report, 
dated June 1968, noted the veteran's history of a shrapnel 
injury in May 1968.  Physical examination at that time 
revealed a well-healed scar in the middle of his back.  The 
veteran's discharge examination, dated November 1967, noted 
normal psychiatric findings.

The veteran filed his present claim seeking, in pertinent 
part, service connection for PTSD.  In January 1997, a VA 
Agent Orange examination was conducted.  The report of this 
examination noted the veteran's complaints of difficulty 
concentrating and memory loss.  A mental status examination 
revealed findings of:

Examination is normal, as far as I can 
tell.  He has 3/3 immediate recall and 
3/3 recall after five minutes.  He is 
able to give the names of the presidents 
over the last 15 years.  He is also able 
to spell world forward and backwards 
without any significant difficulty.  Mini 
mental status is near normal, if not 
normal.  

The report also noted that the veteran "works as a 
refrigeration technician."

In December 1996, a VA general purpose examination was 
conducted.  The report of this examination noted the 
veteran's narrative history of witnessing a fellow soldier's 
death.  Currently, the veteran reported that he is unemployed 
and that he was last employed in September 1996 in the field 
of refrigeration and air conditioning repair.  The report 
noted the veteran's complaints of flashbacks, exaggerated 
startle response and nightmares.  The veteran also indicated 
that he has no friends and that he has had occasional 
suicidal thoughts.  In addressing the veteran's educational 
history, the report noted that he had completed the 11th 
grade and that he has attended refrigeration and air 
conditioning courses.  In discussing the veteran's marital 
history, the report noted that the veteran "has been married 
to the same woman for 27 years.  He said his marriage is 
fairly good, thanks to his wife, he has been able to survive.  
They have three children."  A mental status examination 
revealed:

The patient is rather heavy-set white 
male looking older than his stated age.  
He was neat and tidy in appearance.  His 
affect was very labile and he cried a lot 
during the interview.  His mood was 
depressed and he had flashbacks about 
things that happened, especially seeing 
his friend after he was killed.  He still 
has suicidal thoughts on and off, but has 
never attempted suicide.  No psychomotor 
retardation.  Thinking is coherent, 
fairly relevant and admitted being 
paranoid, but that is when he was 
drinking and not so much now.  He prefers 
to be by himself and he doesn't like to 
have friends except his wife and he tries 
to stay by himself as much as he can.  He 
had some concentration and he says he 
gets distracted easily.

The report concluded with a diagnosis of PTSD and noted a 
Global Assessment of Functioning (GAF) score of 60/50, 
moderate to serious impairment, social and occupational 
functioning.

Medical treatment reports, dated  October 1996 through 
December 1997, were retrieved from the VA medical center in 
Decatur, Georgia, and the Atlanta Vet Center in Atlanta, 
Georgia.  A treatment report, dated February 1997, noted that 
the veteran had completed a 12-week aftercare course.  The 
report indicated that the veteran "attended sessions and 
became more open in groups, and bonded well with peers and 
staff.  [The veteran] states that he is in regular contact 
with his sponsor."  The report concluded with an assessment 
indicating that he "seems to be doing very well, enjoying 
his sobriety with his family and the confidence he feels from 
his employer."  A letter, dated February 1998, was received 
from E. Murrell, Jr., Readjustment Counseling Therapist.  The 
letter indicated that the veteran had been receiving 
treatment for PTSD and substance abuse since October 1996.  
The report noted that the veteran's "PTSD symptoms include 
anxiety, depression, anger control problems, isolation, 
alienation, low stress tolerance, guilt, an exaggerated 
startle response, intrusive memories of Vietnam-related 
experiences, problems with authority, sleep disorders and 
substance abuse, presently in remission."

In July 1998, a hearing was conducted before the Board at the 
RO.  At the hearing, the veteran testified that he attends 
group treatment sessions two to three times a week.  He 
indicated that he has never been hospitalized for PTSD, but 
that he was once hospitalized for alcohol abuse.  The veteran 
testified that he has been married to his wife for 29 years 
and that he speaks to his sister once a month.  He also 
indicated that he has three children, but does not have a 
close relationship with them.  The veteran testified that his 
PTSD is manifested by symptoms of memory loss, an inability 
to concentrate, nightmares, and flashbacks.  The veteran also 
indicated that he was employed as a service technician, but 
that he had given his resignation notice the week before.  
Asked about suicidal thoughts, the veteran indicated "I've 
thought about it, I don't believe I could do it to myself.  . 
. .  I don't believe I could hurt myself, not 
intentionally." See Hearing Transcript, p. 12 (July 20, 
1998).  

A follow-up treatment summary report, dated March 1999, was 
received from E. Murrell, Jr., Readjustment Counseling 
Therapist.  In his letter, Mr. Murrell indicated that the 
veteran's treatment for PTSD and substance abuse has been 
ongoing.  The report noted that the veteran's "PTSD symptoms 
include inappropriate anger, anxiety, depression, mistrust, 
exaggerated startle reactions, isolation, loss of interest in 
pleasurable activities, low stress tolerance, problems with 
authority, low self-esteem, sleep disturbances and substance 
abuse."  

In March 1999, a social and industrial survey was conducted.  
This report noted that the veteran remained married to his 
wife and that one of his three sons had recently moved back 
into the family home.  The report noted that the veteran was 
currently employed doing private contracting jobs and working 
part time with a refrigeration company.  The report noted 
that "[h]e has gotten increasingly depressed and doesn't 
feel like working."  The report concluded with the following 
evaluation:

[The veteran] is a 52 year old white male 
who looks about his stated age.  He was 
appropriately dressed and groomed on 
today's date.  He was alert, oriented x4 
and cooperative with this interview.  He 
is overweight and has a "beer belly" 
typical of many veterans with long 
history of alcohol abuse.  He became very 
emotional and depressed when talking 
about his war experiences in Vietnam.  He 
began to cry and had to stop for a few 
minutes to regain his composure.  There 
was no evidence of psychosis or 
hallucinations during the interview.  But 
he did appear anxious, withdrawn and 
depressed.  At times he admitted to 
thoughts wishing he was dead.  He has no 
history of suicide attempt.  At this 
point he feels that he will probably 
no[t] live more than another 10 years.  
He seems to feel that he has no "reason 
to live."  His depression and PTSD does 
seem to have affected his social and 
marital life.  He has moderate 
disfunctioning in his occupational life.  
He has not been able to maintain long 
term work relationships and gone from job 
to job unable to get along with customers 
and fellow employees.  He often quit jobs 
before he was fired.  He has few friends 
and avoids personal relationships even 
with his own family.

In March 1999, a VA psychiatric examination was conducted.  
The report of this examination described the veteran as "a 
plainly, neatly-dressed, heavy set veteran," with "a dull, 
depressed expression and manner."  The veteran indicated 
that he was currently employed on a part-time basis, but that 
he was having difficulty.  A mental status examination 
revealed normal thought processes, no delusions or 
hallucinatory elements, very depressed mood, and an intact 
sensorium.  The report also noted that the veteran was 
competent.  A diagnosis of PTSD was given and the report 
noted a GAF score of 45, which was described as serious 
symptoms or any serious impairment in social, occupational or 
school functioning.

III.  Analysis

The appellant contends, in essence, that the severity of his 
service-connected PTSD warrants a disability rating in excess 
of the currently assigned 50 percent.  He avers that his PTSD 
is manifested by flashbacks, nightmares, irritability, anger, 
social isolation and depression.

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).  To comply with this requirement, 
the Board must analyze the credibility and probative value of 
the evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 
3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  Furthermore, as the Court has pointed 
out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a 50 percent rating under either the 
old criteria or the new criteria.  Accordingly, the Board 
finds that neither set of criteria is more beneficial to the 
veteran's claim than the other and the RO properly rated the 
veteran's PTSD as 50 percent disabling under both sets of 
criteria.

To warrant a rating in excess of 50 percent under the current 
regulations, the veteran's service-connected PTSD must be 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In December 1996, the veteran's social and industrial 
impairment was described as "moderate to serious."  He had 
been last employed in September 1996.  In February 1997, the 
veteran had completed a 12-week aftercare course in which he 
attended sessions and bonded well with peers and staff.  The 
report of that treatment indicated that he was doing well, 
enjoying his sobriety with his family.  The report of the 
veteran's most recent VA psychiatric examination, dated March 
1999, revealed that he was neatly-dressed, with a dull, 
depressed expression and manner.  The report noted that he 
had normal thought processes, no delusions or hallucinatory 
elements and an intact sensorium.  The report also noted that 
the veteran remained married to his wife of thirty years and 
that he was still employed on a part-time basis with a 
refrigeration company.  Specifically, the veteran indicated 
that "I've been working for this boss for awhile."  The 
report concluded with a diagnosis of PTSD and listed a GAF 
score of 45.  The report of the veteran's social industrial 
survey, dated March 1999, described the veteran as 
appropriately dressed and groomed, alert, oriented and 
cooperative.  The report noted that the veteran was currently 
employed doing private contracting jobs and working part time 
with a refrigeration company.  It also indicated that the 
veteran's PTSD results in only "moderate disfunctioning in 
his occupational life."

At the July 1998 hearing referenced herein, the veteran 
testified that he has a relationship with his sister and that 
they talk once a month.  In discussing his suicidal 
ideations, the veteran stated, "I've thought about it, I 
don't believe I could do it to myself.  . . .  I don't 
believe I could hurt myself, not intentionally." See Hearing 
Transcript, p. 12 (July 20, 1998).  A treatment summary 
report, dated February 1997, noted that the veteran had 
become more open in groups and bonded well with his peers and 
staff.  The report also noted an assessment that the veteran 
"seems to be doing very well, enjoying his sobriety with his 
family and the confidence he feels from his employer."  A 
mental status examination, conducted pursuant to the 
veteran's January 1997 VA Agent Orange examination, noted 
that he "is normal."  The veteran had 3/3 immediate recall 
and 3/3 recall after five minutes.  It also noted that the 
veteran could name the presidents over the last 15 years.   
The report of his prior VA psychiatric examination, performed 
December 1996, noted that the veteran had been married to the 
same woman for 27 years and that his marriage "is fairly 
good."  Mental status examination at that time revealed that 
the veteran was neatly-dressed.  Examination revealed no 
psychomotor retardation, coherent thinking and depressed 
mood.  The report also noted a GAF score of 60/50.

The evidence does not show that the veteran displays abnormal 
judgment or thinking, obsessional rituals which interfere 
with routine activities, illogical or irrelevant speech, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, with 
neglect of personal appearance and hygiene, and an inability 
to establish and maintain effective relationships.  In 1996, 
his impairment was described as moderate to serious and, in 
1999, his occupational impairment was termed "moderate."  
Under these circumstances, the Board finds that, since the 
time of his claim, the veteran's symptoms more nearly have 
approximated the 50 percent rating under the current 
regulations as stated in 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

To warrant a rating in excess of 50 percent under the old 
regulations, the veteran's PTSD must be manifested by a 
severe impairment in the ability to establish and maintain 
effective or favorable relationships with people and 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.  After reviewing the evidence of record, the 
Board concludes that the severity of the veteran's 
psychiatric disorder does not rise to the level of a severe 
impairment.

The veteran's impairment was no more than considerable from 
the time of his claim.  Although he became unemployed in 
September 1996, he completed a course of treatment by 
February 1998 and his situation was somewhat improved.  
Although the veteran has indicated that his PTSD hampers his 
job performance, he has apparently remained employed, in some 
form or another, for quite some time.  There is also evidence 
that the veteran is able to have at least some favorable 
relationships.  The report of the March 1999 VA psychiatric 
examination noted that the veteran was employed on a part-
time basis in refrigeration repair and that he has "been 
working for this boss for awhile."  The VA social and 
industrial survey, performed at that same time, March 1999, 
noted that the veteran was currently employed doing both 
private contracting jobs and working part time for the 
refrigeration company.  This report also noted that the 
veteran remained married to his wife of 30 years and that one 
of his three sons had recently moved back into the family 
home.  At the hearing held herein, the veteran indicated that 
he has a relationship with his sister and talks to her once a 
month.  A treatment summary report, dated February 1997, 
noted that the veteran was "doing very well, enjoying his 
sobriety with his family and the confidence he feels from his 
employer."  The report also noted that he had become more 
open and "bonded well with peers and staff."  The veteran's 
prior VA psychiatric examination, performed in December 1996, 
noted that the veteran "said his marriage is fairly good, 
thanks to his wife."  While the evidence does show some 
industrial impairment due to the veteran's PTSD, such 
impairment has been described by physicians as "moderate"; it 
is not shown to be "severe," or more than considerable.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Because the preponderance of the evidence is against the 
veteran's claim, there is no doubt to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
entitlement to an increased initial disability evaluation in 
excess of 50 percent for the veteran's service-connected PTSD 
has not been shown.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased initial disability rating in 
excess of 50 percent for the veteran's service-connected PTSD 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

